Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 13 January 1814
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My Dear Sister
Quincy Jan’ry 13 1814

I received this morning your Letter of 10th I feard that you were Sick, not hearing from you by the last mail, and knowing that you had a hoars cold. fevers upon the lungs are very prevalent at this time, and voilent inflamations upon the Throat. Susan who has been much with her Aunt, was this morning taken, or rather yesterday was seizd with the disorder to an allarming degree—we were obliged to Send off, for the Dr who gave her a large potion of calomil, the operation of which has in some measure releived her; but she is Still very ill, with a high fever: Mrs Adams is better. the Dr hopes out of danger, but is like to have a broken breast, which with in her low State, will keep her a long time Sick.
I have the Baby, and the nurse with her Baby, both of which contend, for all the nurse can furnish. we are an hospital of invalids. Elizabeth is much better. Louisa I fear every day will give out, as she has the principle care of the Family, and sleeps with me every night, tho now I do not often disturb her, but the morning calls to which I always attended myself; are those which most fatigue her. Caroline is a good assistant, but we have both houses to attend to—
Mrs P Forter has lost her baby with the croup. it died yesterday. mrs Adams does not know it, but will be much affected by it when she does—I requested him Mr Adams to keep it from her if he could.
For myself I know not what to say only that the  glass, a faithfull miror mirror is a place that I do not like to look in, yet why Should I avoid what all must See and all know, that this earthly fabrick must fall to decay, before this mortal can put on immortality.
I gain Strength for which, and all other mercies I desire to be thankfull; for many have been the comforts I have enjoyd through this Sickness—of which I hope I am not unmindfull. great care is necessary for us both to prop up our feeble fabricks. when so much sikness falls upon our Family, I feel as tho I wanted a double portion of Strength, if I try to assert it, I discover Soon how little able I am to bear a burden—I have twice got into the carriage and rode a little way and once been downstairs for a few moments, but I cannot Sit up all day.
I hope Mr Peabody will have Strength given him, and better health. he has naturally a firm constitution. may he yet be continued a Blessing to his People and Family. I rejoice that Cousin Abbes health is so good—and that your good old faithfull Domestic is yet spaired to be a comfort to you —I parted with mrs dexter to mrs Adams when I found how sicke she was, altho I have felt the want of her—
I Say nothing to you respecting public affairs —when the Neptune arrives I Shall be better able to inform you. the British Government have thought best to negotiate, whether for a lure or to do justice time must determine—justice is all that our government seek, notwithstanding they are malignd abused and ill treated—by their own Nation—and falsly accused — I have made out to Say something. I am a little like uncle Toby when I once touch that Subject.  I fear you good folks hear and read one side only—remember truth and Justice have two ears—
Let me hear from you my Dear Sister as often as once a week—and I will write if able as frequently—with Love to all / I am yours most affectionately 
A Adams